Citation Nr: 0527911	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  04-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Appellant's claim was remanded by the Board in January 
2005.


FINDINGS OF FACT

1.  The veteran died in March 1996, and service connection 
had not been established during his lifetime for any 
disability.

2.  The veteran's diseases that caused and contributed to his 
death, including hepatitis C, were not manifested in service 
or for many years after discharge from service, and are not 
shown to have been related to service.




CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in, or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1310, (West 2002 and Supp. 2005); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).



Notice

VA satisfied its duty to notify by means of a September 2001 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The appellant has been asked to submit evidence and 
information in her possession to the AOJ.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The veteran's 
terminal hospital records, autopsy report, and numerous other 
private and VA medical records have been obtained.  Several 
private medical providers indicated that they did not have 
any records pertaining to the veteran.  The appellant was 
informed of these negative responses.  In November 2004, the 
appellant indicated that she had no more evidence to submit.  
The appellant has also provided testimony before the 
undersigned Veterans Law Judge.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and she has done so.  There is no 
indication that there exists any additional evidence which 
has a bearing on the appellant's claim which has not been 
obtained. 

Law and Regulations

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id. 

History and Analysis

Medical records reveal that the veteran died at a private 
hospital in March 1996.  He had been brought to the hospital 
due to shortness of breath, increasing abdominal size, and 
coughing up blood.  The death certificate notes that the 
immediate cause of death was aspiration pneumonia, as a 
consequence of hepatic encephalopathy, esophageal varices 
with bleeding, and hepatic cirrhosis from alcohol and 
hepatitis C.

A May 1996 autopsy report states that cause of death was 
massive gastrointestinal bleed in a patient with 
hepatocellular carcinoma and end-stage liver disease.

On a VA Form 21-4142, Authorization to Release Information to 
the VA, signed by the appellant in December 2001, the 
appellant noted that the veteran had been treated at C.F. 
General Hospital in 1964 for hepatitis C, back disability, 
and drug and alcohol abuse.  She also stated that she had 
contacted that hospital and had been told that the hospital 
did not have records of that treatment.

At her July 2005 hearing, the appellant asserted that the 
veteran's death was due to hepatitis C.  She testified that 
the veteran developed hepatitis C from a bloody fight during 
service, or due to high risk sexual activity during service.  
She pointed out that the service medical records reveal that 
the veteran was treated for gonorrhea on two occasions.

At the hearing the appellant questioned whether all of the 
veteran's service medical records had been obtained.  A 
review of the service medical records reveals records from 
throughout the veteran's enlistment and the records appear to 
be complete.  

The veteran's service medical records do reveal that the 
veteran developed gonorrhea on two occasions during service.  
However, there is no medical evidence indicating that the 
veteran developed hepatitis C due to his sexual activity in 
service.  The service medical records do not reveal that the 
veteran had any treatment or diagnosis for any of the 
diseases listed on his death certificate or autopsy report.  

The post service medical records reveal that the veteran 
received extensive treatment for drug addiction and alcohol 
abuse.

At the time of his death, the veteran did not have service 
connection in effect for any disability.

While the appellant believes that the veteran's death was due 
to his contracting hepatitis C during service, as a layperson 
she is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

None of the veteran's terminal illnesses were shown in 
service or for many years after discharge from service.  
Furthermore, none of the medical evidence of record relates 
any of the veteran's terminal illnesses to his military 
service.  Not only is there no medical evidence in support of 
the appellant's claim, but there is medical evidence against 
her claim.  The veteran's records were examined by a VA 
physician in May 2004.  The physician noted that private 
medical records for the 1980's through the 1990's showed 
numerous admissions for alcohol abuse, IV drug abuse, and 
various other substances abuse.  This physician opined that 
the veteran's problems were unrelated to sexual behavior.  
The physician further opined that the veteran's problems were 
related to his widespread and overwhelming drug and alcohol 
abuse.  The VA physician finally expressed the opinion that 
the veteran's death was unrelated to service.
 
In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending illnesses and 
his service.  Thus the preponderance of the evidence is 
against entitlement to service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


